             Case 5:21-mj-00016 Document 11 Filed 05/06/21 Page 1 of 2 PageID #: 20

                                 Courtroom Minute Entry
Room: Beckley                                  Case No.: 5:21-mj-00016                          Type: IA & Pre-DH
Caption: USA v. Cayla Danielle Lindsay         Judge: Omar Aboulhosn

Started: 5/6/2021 3:34:10 PM
Ends:    5/6/2021 3:43:01 PM Length: 00:08:52

               Judge Omar Aboulhosn
               Courtroom Deputy: Tammy Davis
               Court Reporter: CourtSmart
               AUSA: Timothy Boggess
               CJA Panel Attorney: Kristopher Faerber
               Defendant: Cayla Danielle Lindsay
               USPO Assistant: Justin Arthur

               INITIAL APPEARANCE ON CRIMINAL COMPLAINT
3:36:09 PM     Judge Omar Aboulhosn
3:36:11 PM     Calls case
3:36:18 PM     Would counsel please note your appearances for the record?
3:36:20 PM     AUSA: Timothy Boggess
3:36:21 PM     Notes appearance on behalf of the United States.
3:36:22 PM     CJA Panel Attorney: Kristopher Faerber
3:36:24 PM     Notes appearance on behalf of the defendant who is seated to my right.
3:36:26 PM     Judge Omar Aboulhosn
3:36:28 PM     States basis of the defendant's arrest
3:36:31 PM     States rights of defendant and defendant acknowledges these rights.
3:36:49 PM     Defendant: Cayla Danielle Lindsay
3:36:53 PM     States personal information
3:36:58 PM     Judge Omar Aboulhosn
3:37:00 PM     The Court has reviewed the financial affidavit submitted by the defendant and finds the defendant does
3:37:02 PM     qualify for court-appointed counsel.
3:37:08 PM     Orders the appointment of Mr. Faerber to represent the defendant in this case.
3:37:12 PM     States additional rights of defendant and defendant acknowledges these rights.
3:37:18 PM     States violation(s) in charging document and possible penalties.
3:37:33 PM     The defendant has a right to a Preliminary Hearing to determine if there is probable cause.
3:37:37 PM     The Preliminary Hearing will be held before me on Monday, May 10, 2021 at 11:00 a.m. in Beckley.
3:37:48 PM     The United States has filed a Motion for Detention Hearing.
3:38:00 PM     PRE-DETENTION HEARING
3:38:01 PM     Due to COVID-19, we will have a Pre-Detention Hearing today.
3:38:14 PM     AUSA: Timothy Boggess
3:38:18 PM     Proffers to the Court as to the defendant's criminal history and recent actions. The defendant tested
3:39:11 PM     positive for drug use today, your honor.
3:39:29 PM     CJA Panel Attorney: Kristopher Faerber
3:39:35 PM     Proffers to the Court as to her release
3:39:59 PM     Judge Omar Aboulhosn
3:40:01 PM     With her being on home confinement, drug use is prohibited.
3:40:20 PM     She has not complied with terms and conditions, Mr. Faerber.
3:40:32 PM     CJA Panel Attorney: Kristopher Faerber
3:40:34 PM     Yes, your honor, she does have a significant drug use problem and is 27 weeks pregnant.
3:40:52 PM     Offers suggestions as to various forms of release for the Court’s consideration.
3:41:15 PM     AUSA: Timothy Boggess
3:41:18 PM     Proffers to the Court
3:41:23 PM     Judge Omar Aboulhosn
3:41:25 PM     For the purpose of today's hearing - the fact she is 27 weeks pregnant and is using drugs, I will order
3:41:45 PM     she be detained today.
3:41:54 PM     I will direct probation to work with you Mr. Faerber as to a possible placement for her drug use.
3:42:25 PM     We will have a full Detention Hearing on Monday with the benefit of having a Pretrial Services Report.
3:42:49 PM     In the meantime, the defendant is remanded to the custody of the United States Marshals pending the
3:42:50 PM     Preliminary and Detention Hearings on Monday.
             Case 5:21-mj-00016 Document 11 Filed 05/06/21 Page 2 of 2 PageID #: 21
3:42:52 PM     Is there anything else we need to take care of?
               Hearing adjourned
